Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE

This office action is responsive to Patent and trial Appeal Board decision rendered on 7/1/2022.
Allowable Subject Matter
Claims 1-20 are allowed.


REASONS FOR ALLOWANCE
	 The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record because none of the prior art teaches or fairly suggests all the recited limitations in the claims. Specifically, none of the prior art teaches or suggests “ one or more processors; and one or more computer-readable media having stored thereon instructions that are executable by the one or more processors to configure the computer system to manage devices in an IoT environment, including instructions that are executable to configure the computer system to perform at least the following: as a result of a device being provisioned by a first special-purpose solution, store at a central unified registry a correlation of the device and the first special- purpose solution; correlate the device to a second special-purpose solution at the unified registry, each of the first special-purpose solution and the second special-purpose solution separately including a collection of hardware and software configured to interface with a set of devices for configuring the devices; and as a result of the correlation of the device to the second special-purpose solution, cause subsequent configuration of the device to be performed by the second special-purpose solution.” These limitations, taken in context of the entire claims are allowable over prior art of record (See Patent and trial Appeal Board decision rendered on 7/1/2022).  

	Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/           Primary Examiner, Art Unit 2443